This is an appeal on questions of law from a judgment of the Court of Common Pleas refusing to grant an uncontested divorce.
The petition merely sets forth that defendant had been guilty of extreme cruelty and gross neglect of duty toward the plaintiff.
Plaintiff testified as to the jurisdictional facts and merely that defendant left the house, that plaintiff had *Page 552 
been and still was providing, and that he knew of no reason for defendant so leaving. Two witnesses corroborated the evidence of plaintiff by testifying that he provided a proper home and support, that defendant left the home, and that the witnesses knew of no reason for defendant's leaving.
The trial court found that the evidence disclosed merely a wilful absence of one year and three months without any aggravating circumstances constituting gross neglect of duty or extreme cruelty, and that, therefore, plaintiff failed to sustain the allegations of the petition.
In order to reverse a judgment, it should be plain to the reviewing court that the conclusions of the trial court cannot be supported by any rational view of the evidence. On the contrary, in the instant case, it is plain to this reviewing court that the trial court did take a rational view of the evidence disclosed by the record.
On authority of Porter, Exr., v. Lerch, 129 Ohio St. 47,193 N.E. 766, with attention directed to the body of the opinion at page 64, the judgment of the trial court is affirmed.
Judgment affirmed.
HILDEBRANT, P.J., MATTHEWS and ROSS, JJ., concur in the syllabus, opinion and judgment. *Page 553